Title: To George Washington from Major General William Heath, 30 August 1777
From: Heath, William
To: Washington, George



Dear General
Boston August 30th 1777

The Council of this State have ordered the prisoners lately taken near Bennington to this place where they intend to confine them on board Guard Ships, which they are preparing for the purpose. I suppose they will arrive about the middle of next week. Inclosd is a Copy of a Vote of Council sent to me a few days since. I have given orders for the prisoners & Guards being supplied with provisions at the different Stores on the Rout from Springfield to this place, as it will be almost impossible to obtain them otherwise, With respect to victualling of them here I objected to it; but upon the pressing importunity of some of the members of Council, I have consented, untill I can obtain your Excellency’s pleasure.
The scarcity of provisions here is such, especially of Bread, that it is with difficulty that the Inhabitants can obtain a supply. Almost every article of the necessaries of Life is either really or artificially scarce and nothing plenty except money.
I could wish that the prisoners were taken under the direction of the Continental Commissary, it would most certainly be best.
In the late Draft of the Sixth part of the Militia to go to the Northward, the Towns, and Individuals who were drafted have given from twelve to forty pounds pr Man for three Months. The State by their Resolve have promised each Man two pounds ten shilgs pr Month over and above their Continental pay, this I fear will not only greatly retard the filling up the Continental Army but also tend to make the Soldiery, already inlisted, very uneasy.
We have lately apprehended a number of Deserters and are sending

of them back; among the rest a Light Horseman who deserted from the Troops now doing duty with the Northern Army. He not only brought home the Horse on which he was mounted in the Troop, but led home another which had been taken from some of the disaffected by our Scouting parties. One Woodward, alis Williams, alis Brown, an abandoned villain, who has inlisted & deserted several times, and was not long since whipped 200 Lashes, has again been found guilty, and is now sentenced to be Shot on the eleventh of September. I have the honor to be with great respect Your Excellency’s Most Hble Servt

W. Heath

